Case 2:16-cv-07720-KM-MAH Pap apete2) WEA ERI?° Page 1 of 2 PagelD: 2685

ATTORNEY AT LAW, LLC
109 S. WARREN STREET
P.O. Box 23653
TRENTON, NEW JERSEY OS8608
PHONE: (609) 393-6970
FAX: (609) 393-697 1

PATRICK J. WHALEN, ESQUIRE ANGELIQUE YONKAUSKE
PWHALENLAW@AOL.COM PARALEGAL & OFFICE MANAGER
PJWOFFICE@AOL.COM

September 2, 2020
Via ECF

Hon. Michael A. Hammer, U.S.M.J.
Martin Luther King Federal Building
& U.S. Courthouse

50 Walnut Street, Room 2042
Newark, NJ 07101

RE: Jones v. Pi Kappa Alpha, et als
Civil Action No. 2:16-cv-7720

Dear Judge Hammer:

As Your Honor knows, I represent Plaintiff with respect to the above matter. This
letter is being submitted jointly, on behalf of Plaintiff, the Ramapo Defendants and the PIKE
International Defendants. We wanted to update Your Honor with additional information
regarding same in anticipation of tomorrow morning’s Case Management Conference Call.

As I mentioned in my August 31* letter to the Court, Counsel for the Ramapo
Defendants and I have been conferring with respect to the open issues regarding discovery.
In addition to taking steps to resolving the discovery disputes/issues, progress has been made
with respect to the commencement of settlement negotiations.

We have further discussed the idea of Mediation, specifically, a global mediation
involving all of the parties. Counsel for the Ramapo Defendants (Jemi Lucey, Esquire), as
well as Counsel for the PIKE International Defendants (Michael E. Gorelick, Esquire), and
I, believe that Mediation would be productive and meaningful at this time. We also wanted
to see if Your Honor would be able to coordinate the initial sessions. (There have been

discussions as to a private Mediator as well.)
"LG6-cy- -KM- 09/02/20 Page 2 of 2 PagelD: 2686
CaS h HOnehael FC OHS MEM AH DRgument 220 Filed 2 Secteiibes 2, 2020

We hope to discuss this further with Your Honor tomorrow.

Thank you for Your Honor’s time and consideration in this regard.

 

PJW/ay
ce: Counsel of Record (via ECF)
